Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 6/11/20, is a national stage entry of PCT/US2018/064707, filed on 12/10/18. PCT/US2018/064707 claims priority to prov. appl. 62597770, filed on 12/12/17.

Status of Claims and Response to Restriction Requirement
Claims 1-9, 11-28, 30-42, and 44-46 are pending as of the reply filed on 10/1/21. Claims 10, 29, and 43 have been canceled. 
Applicant’s election of invention I, claims 30-42 and 44-46; ciprofloxacin as the anti-infective agent; and lidocaine as the anesthetic in the reply filed on 10/1/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant has submitted claims 30-34, 36, 39-42, and 44-46 read on the elected invention and species. The restriction is made final. 
Claims 1-9, 11-28, 35, and 37-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/1/21.

Claims 30-34, 36, 39-42, and 44-46 were examined with respect to the elected species of ciprofloxacin as the anti-infective agent; and lidocaine as the anesthetic. Claims 30-34, 36, 39-42, and 44-46 are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation "the composition of claim 30, wherein the hydrogel comprises N-isopropylacrylamide".  However, claim 30 doesn’t recite the hydrogel to comprise a polymer or monomer. There is insufficient antecedent basis for this limitation in the claim.
It is suggested that “further” be added before “comprises” to claim 42 to overcome this rejection. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30-34, 36, 39-41, and 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liggins et. al., WO 2006002365 A2 (publ. 1/5/2006), as evidenced by Gomurashvili et. al., US 20090253809 A1 (publ. 10/8/2009).

Liggins teaches compositions comprising microparticles loaded with a concentration of greater than 50 wt% of a drug (Title & Abstract; p. 1, 1st para). Liggins teaches microparticles for use as drug delivery systems are desirable because the offer the potential of injectable controlled release of bioactive agents (p. 1-2, Background para). Liggins further teaches the composition to comprise microspheres having a high loading of one or more bioactive agents used for treating a variety of medical conditions, for local or sustained release (p. 2-3, 1st para of summary of invention). Liggins teaches the high loading can facilitate less frequent dosing, increased efficacy, or decreased toxicity and side effects; Liggins also teaches the microspheres can be prepared using less excipients, resulting in improved degradation, biocompatibility, and drug release (p. 3, 1st full para). Therefore, Liggins teaches the drug loaded microspheres to be biodegradable (also, see p. 36, 3rd para). The microparticles further comprise a polymer, wherein the polymer can be selected from a variety of polymers, including poly(DL-lactide-co-glycolide) (PLGA), which is recited by instant claim 41 (p. 3, next to last para-p. 4, top para). Liggins teaches suitable active agents for loading into microspheres to include an anti-infective, with ciprofloxacin disclosed as an example (p. 4, next to last para); neurologically active agents, rd-4th para; p. 7, 1st para; p. 25, 2nd para). In particular, Liggins teaches an embodiment wherein the microparticles comprise a combination of two or more bioactive agents (p. 34, last para). Liggins teaches gels and hydrogel carriers to include temperature sensitive polymers, including thermally reversible and thermogelling polymers, such as poly(oxyethylene)-poly(oxypropylene) block copolymers (p. 38, 1st para under Gels & Hydrogels; p. 40, 1st para). Poly(oxyethylene)-poly(oxypropylene) block copolymers include non-biodegradable polymers, as evidenced by Gomurashvili et. al. (para [0061]). 
Liggins teaches a composition comprising microspheres loaded with a high concentration of bioactive agent, with ciprofloxacin and lidocaine both exemplified as such agents. Liggins teaches the microspheres to further comprise polymers, including PLGA, and that the microspheres are biodegradable; hydrogel carriers are taught, comprising polymers, including thermo-gelling or thermo-responsive polymers. It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at a composition comprising ciprofloxacin loaded into biodegradable polymer microspheres, as well as lidocaine, in a thermo-responsive hydrogel, as recited by the instant claims, in view of the teachings of Liggins. As Liggins teaches the hydrogel as a carrier, it would have been prima facie obvious that the ciprofloxacin loaded biodegradable polymer microspheres and lidocaine would have been distributed within the hydrogel, as recited by instant claim 31. Liggins doesn’t teach 
Regarding instant claim 44, “A dual drug delivery system for delivery to the middle ear for treating acute otitis media comprising the elected antibiotic, ciprofloxacin-loaded biodegradable polymer microspheres delivered via a non-degradable thermoresponsive hydrogel matrix impregnated with lidocaine”, as discussed previously, Liggins teaches microspheres comprised of polymers that are biodegradable, and exemplifies lidocaine and ciprofloxacin as suitable active agents to be loaded into microspheres. Additionally, Liggins teaches thermoresponsive hydrogels comprising polymers as carriers, including non-biodegradable polymers. Liggins also teaches an embodiment wherein the composition is a coating on an implant or other medical device, and the hydrogel absorbs or contains the microparticles (p. 79, 1st para under section 6; p. 80, 2nd para). As the hydrogel is taught to contain or absorb the drug loaded microparticles or microspheres, the limitation of a non-biodegradable thermoresponsive hydrogel matrix impregnated with lidocaine, as recited by instant claim 44, is considered met. Regarding the statement in the preamble of claim 44, “for delivery to the middle ear for treating acute otitis media”, the claim is drawn to a product, not to a method. Statements of intended use in the preamble, if they don’t result in a structural difference, don’t constitute a claim limitation. See MPEP 2111.02(II): Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). As the structural limitations recited in the body of claim 44 are met by Liggins as discussed previously, and the . 

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liggins et. al., WO 2006002365 A2 (publ. 1/5/2006) as evidenced by Gomurashvili et. al., US 20090253809 A1 (publ. 10/8/2009) as applied to claims 30-34, 36, 39-41, and 44-46 as discussed previously, in view of Hoare et. al., Polymer, vol. 49, pp. 1993-2007, publ. 2008, cited in an IDS.
Claim 42 is drawn to the composition of claim 30, wherein the hydrogel comprises N-isopropylacrylamide. 
Liggins teaches as discussed previously, but N-isopropylacrylamide is not taught.
Hoare teaches hydrogels as three-dimensional cross-linked networks of water soluble polymers comprising a wide range of chemical compositions and physical properties (p. 1993, 1st para). Hoare teaches hydrogels are of interest in drug delivery, as their porous structure permits loading of drugs into the gel matrix, potentially allowing for release of a high local concentration of drug over an extended time period; additionally, hydrogels are generally highly biocompatible (p. 1993-1994, bridging para). Thermally gelling polymers have been investigated for prolonged drug release, including poly(N-isopropylacrylamide), a widely studied thermoresponsive polymer (p. 1996, left col., 1st full para). Hoare further teaches incorporation of poly(N-isopropylacrylamide) into thermal gelling polymers can convert natural polymers into cross-linkable hydrogels for sustained drug release (p. 1996, left col., 1st full para). 



Information Disclosure Statement
The IDS filed on 6/11/20 & 6/15/20 have been considered. 


Conclusion
Claims 30-34, 36, 39-42, and 44-46 are rejected. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627